Exhibit 10.2

June 2, 2010

Gerald M. Haines II

57 Alderbrook Dr.

Topsfield, MA 01983

Dear Gerry:

This letter sets forth the substance of the agreement (the “Agreement”) that you
and Verenium Corporation (the “Company”) have reached with respect to your
employment transition, in light of your recently expressed desire to transition
from your current role as the Company’s Executive Vice President and Chief Legal
Officer.

1. Separation Date and Transition Period. Your last day of work with the Company
and your employment resignation date will be June 30, 2010 (the “Separation
Date”). You hereby agree to resign, as of the Separation Date, from any and all
positions held by you with the Company or any of its affiliates, including but
not limited to any Board of Director positions. The period between the date
hereof and the Separation Date shall be referred to herein as the “Transition
Period.” Your employment shall remain at will during the Transition Period, such
that Company may in its discretion choose to accelerate the Separation Date to
an earlier date of its choosing. If the Separation Date is accelerated by the
Company, you shall cease receiving your regular base salary as of the new,
earlier Separation Date. In addition, provided that the Separation Date is not
accelerated by the Company for Cause (as defined in the employment agreement
between you and the Company dated September 24, 2010 (the “Employment
Agreement”)), and if and only if all conditions set forth in Section 4 are met,
you will still be entitled to the Bonus (as defined below), to be paid within
the timeframe set forth in Section 4.

2. Duties During and After Transition Period. You agree to remain employed by
the Company for the duration of the Transition Period. You will continue to be
paid at your current base salary rate throughout this time. From the date hereof
through and including May 28, 2010, you shall continue to report to work on a
full-time basis and to devote your full business time and energies to the
performance of your usual job duties. Between May 29, 2010 and the Separation
Date, you agree to make yourself available to perform services for the Company a
minimum of eight (8) hours per week, either remotely or from the Company’s
Cambridge office, at your choosing after reasonable consideration of the needs
of the Company. These services shall include assisting the Company in the
transition of your knowledge and job duties and advising the Company with
respect to ongoing business and legal matters within your expertise (the
“Services”). Between the end of the Transition Period and December 31, 2010 (the
“Post-Termination Period”), you agree to make yourself available to perform
Services as requested by the Company up to a maximum of three (3) hours per
week. Should the Company require your Services in excess of three (3) hours per
week during the Post-Termination Period,



--------------------------------------------------------------------------------

such Services shall be paid pursuant to a mutually acceptable compensation
arrangement. The Company agrees that you may accept and actively engage in
employment with another employer on or after May 29, 2010, subject to the
provisions of Section 4(a) and 4(b) of your Employment Agreement and to your
obligation to continue to provide Services to the Company as described herein.
For the avoidance of doubt, you will not be an employee of the Company during
the Post-Termination Period and during that time you will not be entitled to any
of the compensation or benefits the Company makes available to its employees.

3. Accrued Salary And Vacation; 2009 Bonus. On the Separation Date, the Company
will pay you all accrued salary and all accrued and unused vacation earned
through the Separation Date, at the rates then in effect, subject to standard
payroll deductions and withholdings. You are entitled to these payments by law.
In addition, provided that you sign and return the release attached hereto as
Exhibit A (the “Release”) within the time period specified therein, but in no
event later than forty-five days following the Separation Date, and provided
that you allow the Release to become effective in accordance with its terms,
then within ten (10) days of the effective date of the Release (as defined
therein), the Company will pay you your bonus for 2009 in the amount of one
hundred and eight thousand, five hundred dollars ($108,500.00), less standard
payroll deductions and withholdings.

4. Post-Termination Bonus. Provided that: (1) you satisfactorily perform the
Services throughout the Transition Period and the Post-Termination Period;
(2) you sign and return the Release within the time period specified therein,
but in no event later than forty-five days following the Separation Date, and
allow the Release to become effective in accordance with its terms; and (3) the
Board makes a reasonable business determination that at any time on or before
December 31, 2010, the Company has or had cash or cash equivalents of not less
than forty million dollars ($40,000,000.00) on its balance sheet (the
“Milestones”), then you will be entitled to a bonus in the amount of two hundred
and thirty-two thousand, five hundred dollars ($232,500.00), less standard
payroll deductions and withholdings (the “Bonus”). This amount will be paid to
you in a single lump sum within ten (10) days of the later of (i) the effective
date of the Release, and (ii) the Board’s determination that the Milestones were
achieved, but in no event shall such determination be made or such Bonus be paid
later than March 15, 2011. It is intended that the payment of the Bonus satisfy
the requirements for the “short-term deferral” exemption from application of
Section 409A provided under Treasury Regulation Section 1.409A-1(b)(4).

5. Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits following the Separation Date. Later, you may be able to convert to an
individual policy through the provider of the Company’s health insurance, if you
wish. You will be provided with a separate notice describing your rights and
obligations under COBRA.

6. Stock Options. Under the terms of your stock option agreement and the
applicable plan documents, vesting of your stock options will cease as of the
Separation Date. Your right to exercise any vested shares, and all other rights
and obligations with respect to your stock options, will be as set forth in your
stock option agreement, grant notice and applicable plan documents.



--------------------------------------------------------------------------------

7. Other Compensation Or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits from the Company after the Separation Date. You
specifically acknowledge that your decision to transition from your current role
with the Company was voluntary, was not based on circumstances that would
constitute Good Reason as defined in your Employment Agreement, and does not
entitle you to severance pay under the Employment Agreement.

8. Expense Reimbursements. You agree that, within seven (7) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

9. Return Of Property. By the Separation Date, you agree to return to the
Company all documents (and all copies thereof) belonging to the Company and all
other property belonging to the Company that you have in your possession,
including, but not limited to, all files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, tangible property (including, but not limited to, computers),
credit cards, entry cards, identification badges, and keys; and, any materials
of any kind that contain or embody any proprietary or confidential information
of the Company (and all reproductions thereof). Your timely return of all such
documents and other property is a condition precedent to your receipt of the
benefits provided under this Agreement.

10. Employee Information and Non-Disclosure Obligations. You hereby confirm your
intent to adhere to your continuing obligations under your Employee Information
and Non-Disclosure Agreement, which apply in full force during the Transition
Period and at all times thereafter.

11. Non-Competition and Non-Solicitation Obligations. You hereby confirm your
intent to adhere to your continuing non-competition and non-solicitation
obligations under Section 4 of your Employment Agreement.

12. Confidentiality. The provisions of this Agreement will be held in the
strictest confidence by you, and you will not publicize or disclose them in any
manner whatsoever, provided, however, that you may disclose this Agreement:
(a) in confidence to your immediate family members, attorneys, accountants,
auditors, tax preparers, and financial advisors; (b) insofar as such disclosure
may be necessary to enforce its terms or as otherwise required by law; and
(c) to the extent that this Agreement or the information contained in it becomes
publicly available other than as a result of disclosure by you in violation of
this Agreement.

13. Nondisparagement. You agree not to disparage the Company, or its officers,
directors, employees, shareholders, or agents, in any manner likely to be
harmful to its or their businesses, business reputations, or personal
reputations, provided that you will respond accurately and fully to any
question, inquiry or request for information when required by legal process. The
Company agrees (through its officers and directors) not to disparage you in any
manner likely to be harmful to you or your business or personal reputation,
provided that the Company and its officers and directors will respond accurately
and fully to any question, inquiry or request for information when required by
legal process.



--------------------------------------------------------------------------------

14. No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

15. Miscellaneous. This Agreement and the Release attached as Exhibit A hereto
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to its subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations, including your Employment Agreement.
This Agreement may not be modified or amended except in a writing signed by both
you and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, and your and its
heirs, successors and assigns. If any provision of this Agreement is determined
to be invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable. This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the Commonwealth of Massachusetts as applied to contracts made and to be
performed entirely within Massachusetts. Any ambiguity in this Agreement shall
not be construed against either party as the drafter. Any waiver of a breach of
this Agreement shall be in writing and shall not be deemed to be a waiver of any
successive breach. This Agreement may be executed in counterparts and facsimile
signatures will suffice as original signatures.

Gerry, we are pleased to have been able to reach this mutually agreeable
arrangement on the terms of your transition and separation. Assuming this
Agreement accurately reflects our understanding, please sign where indicated
below and return the original to me. We wish you the very best in your future
endeavors.

Sincerely,

Verenium Corporation

 

By:   /s/ Carlos A. Riva  

Carlos A. Riva

Chief Executive Officer

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Gerald M. Haines II GERALD M. HAINES II

Date: June 2, 2010                



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

NOT TO BE SIGNED UNTIL ON OR AFTER THE SEPARATION DATE

In mutual consideration for, and as a condition to receiving, the respective
benefits set forth in the agreement dated June 2, 2010 (the “Agreement”), to
which this form is attached, including but not limited to my continued
employment through June 30, 2010, the 2009 bonus payment, the opportunity to
earn the Bonus, and this Release and Waiver of Claims, Verenium Corporation (the
“Company”) and I, Gerald M. Haines II, hereby furnish one another with the
following release and waiver of claims (the “Release”).

I hereby generally and completely release the Company and its current and former
directors, officers, employees, stockholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date that I sign this Agreement (collectively, the “Released Claims”). The
Released Claims include, but are not limited to: (a) all claims arising out of
or in any way related to my employment with the Company, or the termination of
that employment; (b) all claims related to my compensation or benefits from the
Company including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, misclassification, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code, the
California Fair Employment and Housing Act (as amended), the Massachusetts Fair
Employment Practices Law, and the Massachusetts Equal Pay Law. Notwithstanding
the foregoing, the following are not included in the Released Claims (the
“Excluded Claims”): (a) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; (b) any rights that are not waivable as a matter of law; or
(c) any claims arising from the breach of this Agreement. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction, including Massachusetts, of similar effect with
respect to any claims I may have against the Company.



--------------------------------------------------------------------------------

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release is knowing and voluntary, and that the
consideration given for this Release is in addition to anything of value to
which I was already entitled as an executive of the Company. If I am 40 years of
age or older upon execution of this Release, I further acknowledge that I have
been advised, as required by the Older Workers Benefit Protection Act, that:
(a) the release and waiver granted herein does not relate to claims under the
ADEA which may arise after this Release is executed; (b) I should consult with
an attorney prior to executing this Release; and (c) I have twenty-one (21) days
from the date of termination of my employment with the Company in which to
consider this Release (although I may choose voluntarily to execute this Release
earlier); (d) I have seven (7) days following the execution of this Release to
revoke my consent to this Release; and (e) this Release shall not be effective
until the seven (7) day revocation period has expired unexercised (the “Release
Effective Date”).

I acknowledge my continuing obligations under my Employee Invention and
Non-Disclosure Agreement. Pursuant to the Employee Invention and Non-Disclosure
Agreement, I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the benefits I am receiving in exchange
for my agreement to the terms of this Release is contingent upon my continued
compliance with my Employee Invention and Non-Disclosure Agreement.

In exchange for the consideration provided to the Company by the Agreement that
the Company is not otherwise entitled to receive, the Company, on behalf of
itself and its subsidiaries and affiliates, and their respective successors
assigns, officers, directors, employees, equity holders, and advisors
(collectively, the “Company Parties”), hereby releases me and my spouse, heirs,
children, successors, representatives, executors, beneficiaries, administrators,
trustees, attorneys and assigns (collectively, the “Company Released Parties”),
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to or on the date that the Company signs this
Agreement (collectively, the “Company Released Claims”). Notwithstanding the
foregoing, any claims arising from the breach of this Agreement and any claims
based on my intentional, willful, or unlawful misconduct (including but not
limited to any acts of financial misconduct, embezzlement, fraud, or
misappropriation of corporate resources) are not included in the Company
Released Claims. The Company hereby represents and warrants that it is not aware
of any claims any of the Company Parties has or might have against any of the
Company Released Parties that are not included in the Company Released Claims.

Notwithstanding any other provision hereof, the parties agree that this Release
shall become null and void in its entirety if the Bonus referenced in the
Agreement is not paid on or before March 15, 2011. This Release constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein.
This Release may only be modified by a writing signed by both me and a duly
authorized officer of the Company.



--------------------------------------------------------------------------------

Date:    June 2, 2010                              By:   /s/ Gerald M. Haines II
        Gerald M. Haines II       VERENIUM CORPORATION Date:   
June 2, 2010                              By:   /s/ Carlos A. Riva        
Carlos A. Riva